DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot in view of the new grounds of rejection. Applicant’s arguments, with respect to amended claim 13 have been fully considered and are persuasive.  The rejection of claim 13 has been withdrawn. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1:	Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0066813 A1 B2 Shibata in view of USPN 5,786,588 Takahashi.
2:	As for Claim 1, Shibata depicts in Figures 2, 4 and 10A an imaging device comprising: a pixel array (120) including a plurality of pixels disposed between a plurality of row lines and a plurality of column lines; a plurality of selection circuits (circuits generating TRF signals) connected to the plurality of row lines and configured to select one of the plurality of row lines; a plurality of readout circuits 
Takahashi depicts in Figure 1 and teaches on Column 3, Lines 15-37 and Column 8, Lines 35-41 an image sensor with selection circuitry on the side of the image sensor and readout circuitry disposed on the top and bottom of the image sensor. Furthermore, Takahashi teaches this arrangement is advantageous because in increases the speed of readout of the image sensor.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange the readout circuitry and the selection circuitry on the sides of the image sensor as taught by Takahashi in order to increase the speed of readout of the image sensor.
3:	As for Claim 2, Shibata teaches in Paragraph [0003] wherein each of the plurality of pixels includes a complementary metal-oxide-semiconductor image senor (CIS) pixel.
4:	As for Claim 3, Shibata depicts in Figure 10 A and teaches in Paragraphs [0117-0119] wherein each of the plurality of pixels (1001) comprises: a photodiode (PD) connected to a ground terminal; a 
5:	As for Claim 4, Shibata teaches in Paragraph [0085] wherein the corresponding column line is connected to an enabled readout circuit among the plurality of readout circuits.
6:	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0066813 A1 B2 Shibata in view of Official Notice.
7:	As for Claim 5, Shibata teaches in Paragraphs [0060] performing image processing on the captured image data to generate a frame of image data. However, Shibata in view of Takahashi does not teach the detailed processing performed and does not teach performing an averaging operation on the plurality of frame data to generate the single frame data.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention to perform an averaging operation on captured image data in an image processing operations in order to improve image quality.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform an averaging operation on the captured image data of Shibata in view of Takahashi in order to improve image quality.
Allowable Subject Matter
s 6-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach the plurality of column lines are connected to the first readout circuit and the second readout circuit, and wherein the first scanning operation comprises enabling the first readout circuit in correspondence with the first selection circuit, and the second scanning operation comprises enabling the second readout circuit in correspondence with the second selection circuit when taken in combination with all the limitations of the independent claim.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
December 7, 2021